Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1, 10, 13-15, 18, 23, 28, and 39-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea, i.e. a judicial exception, without significantly more. 
Regarding independent claim 1, Step 1 of the Subject Matter Analysis asks if the claim is directed to a process, machine, manufacture or composition of matter?  Claim 1, for example, is directed to a configuration system comprising a database element, a configuration application element, and a bulk transfer application element.  Accordingly, the system can be understood to be a process and/or machine.
Step 2A of the Analysis asks if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (e.g., judicially recognized exceptions)?  
Prong One of the step asks whether the claim recites a judicial exception?
The claims generally relate to a database for storing configuration information, a configuration application that obtains the configuration information from the database and allows the user to provide inputs relating to the configuring of devices, and a bulk transfer application that downloads values relating to the configuration to the devices in a bulk transfer step/communication.
Salient to this, the Examiner submits the following abstract ideas recognized as judicial exceptions may apply:
Intellectual Ventures I LLC v. Capital One, understood to be directed to the abstract idea of “collecting, displaying, and manipulating data.”
Applicants’ claims can be framed to collect configuration information (e.g., in the recited database, and later when retrieved therefrom), displaying configuration information (e.g., by the recited configuration application), and manipulating the configuration information (e.g., per the user’s related selection and alteration steps which effectively changes the configuration information).
Intellectual Ventures v. Erie Indemnity Co. ‘002, understood to be directed to the abstract idea of “remotely accessing and retrieving user-specified information.”
Applicants’ claims can be framed to remotely access and retrieve user-specified configuration information (e.g., by the recited configuration application in relation to the recited database).
TLI Communications, understood to be directed to the abstract idea of “gathering and analyzing information using conventional techniques and displaying the result.”
Applicants’ claims can be framed to gather configuration information and analyze and display it specially to permit a user to select a particular field device component and then the parameters for it.
Prong Two of the step asks whether the claim recites additional elements that integrate the exception into a practical application of that exception?
In considering the recognized abstract ideas mentioned just above in Prong One, the Examiner deems the following recited features of Applicants’ claims as additional elements for analysis:
Field devices, and their related components, and their related parameters,
User interface and display device elements, and
A bulk transfer operation.
Regarding these additional elements, the Examiner does not believe they necessarily integrate the exceptions into a practical application, e.g. as to constitute an improvement in the functioning of the computer, or an improvement to other technology or technical field.  
Many of the abstract ideas recognized in judicial opinions under Alice / subject matter ineligibility rationales involve computers/devices that are networked together, and the particular type of device and information is not dispositive as to this consideration.
Moreover, many of the abstract ideas recognized in judicial opinions under Alice / subject matter ineligibility rationales involve such UI and display device features, and the mere presence or use of these are not dispositive as to this consideration.
A simple transfer of information reads onto some of the listed steps in each of the abstract ideas, e.g. similar to “collecting”, “retrieving”, “accessing”, and so on in relation to digital information over a computer/digital network.  Applicants’ claims recite a bulk transfer, which the Examiner understands to be constitute either transfer for many items or many such transfer steps to many destinations.  In other words, it is merely a difference in terms of an order of magnitude.
Step 2B of the Analysis asks whether the claim recites additional elements, other than the judicial exception, that amount to significantly more than the judicial exception?
Regarding these additional elements, the Examiner does not believe they meaningfully integrate the exception into a practical application that is an improvement in the functioning of the computer, or an improvement to other technology or technical field.  
For example, the type of devices (e.g., field devices), or the information relating to the devices (e.g., components and relatedly parameters), as recited does not meaningfully constrain the abstract ideas to provide something significantly more.  Many of the abstract ideas recognized in judicial opinions under Alice / subject matter ineligibility rationales involve computers/devices that are networked together, and the particular type of device and information is not dispositive as to this consideration.
The use of a UI and a display device would be understood to be generic computing components that perform generic functions that are well-known, routine and conventional.  Moreover, many of the abstract ideas recognized in judicial opinions under Alice / subject matter ineligibility rationales involve such features, and the mere presence or use of these features is not dispositive as to this consideration.
A simple transfer of information reads onto some of the listed steps in each of the abstract ideas, e.g. similar to “collecting”, “retrieving”, “accessing”, and so on in relation to digital information over a computer/digital network.  Applicants’ claims recite a bulk transfer, which the Examiner understands to be constitute either transfer for many items or many such transfer steps to many destinations.  In other words, it is merely a difference in terms of an order of magnitude, and that is not persuasive to suggest that it would constitute something significantly more than what is recognized in each of the discussed abstract ideas.
Independent claim 1 is representative of the invention, and includes the same or similar limitations found in the other independent claims 18 and 28.  Independent claim 28 additionally recites the inclusion of “contextual information” for the recited field device parameters, e.g. as stored in the recited database and as displayed via the UI.  In the Examiner’s view, this is simply more information that is stored, accessed, and presented, and would not add something significantly more to the abstract ideas as discussed above, such that it would suggest that the claim’s abstract idea is more readily integrated as a practical application.
On this basis, the independent claims are found to be ineligible subject matter.
Turning to the dependent claims:
Dependent claims 10, 13-15, 23, and 39-41 are also found to be ineligible subject matter and are rejected accordingly.
Regarding claim 10, the claim is directed to a limitation where the user can select and switch among different views, e.g. onscreen per the display device.  The Examiner believes to be well-known, routine and conventional.  That is to say, if a UI and/or display device are available, it a well-known notion to permit a user to perform the recited steps, and it is not something that adds significantly more beyond the abstract ideas discussed here per the independent claims for example.
Regarding claim 13, the claim’s limitation is that the field device components as recited include physical components, which the Examiner submits would be well-known, routine, and conventional to understand that a device as recited may have a physical aspect to it.  Certainly, it is not something that adds significantly more beyond the abstract ideas discussed here per the independent claims for example.
Regarding claim 14, the claim’s limitation is that the field device components as recited include sensors.  The mere presence of sensors on a device, and without any active recitation of the sensors to otherwise limit the salient abstract ideas, suggests to the Examiner that the limitation is not something that adds significantly more beyond the abstract ideas discussed here per the independent claims for example.
Regarding claim 15, the claim’s limitation is that the field device components as recited include logical components, which the Examiner submits would be well-known, routine, and conventional to understand that a device as recited may have a physical aspect to it.  For example, nearly all devices imaginable in the state of the art feature processors, memory, etc., and would read on having a logical component aspect.  Accordingly, it is not something that adds significantly more beyond the abstract ideas discussed here per the independent claims for example.
The remaining claims 23 and 39-41 include the same or similar subject matter as one of the claims just discussed above here, and are rejected accordingly under the same rationale.
Dependent claims 2-9, 11-12, 16-17, 19-22, 24-27, and 29-38 are found to be eligible subject matter and are not rejected.
The Examiner understands these claims to include recitations that describe UI aspects that improve a field device administrator/deployer’s ability to configure the one or often many field devices that would be operable in a process plant, as recited.  
The Examiner relies upon [0005] and [0007] of Applicants’ specification.
For example, automatically engaging in a bulk transfer mode for changed variables improves the UI and its usability, such that the administrator/deployer can perform their functions faster and/or more efficiently. See claim 2, for example.
For example, selectively arranging or presenting the parameters based the adminstator/deployer’s selection inputs in a particular way or with a particular arrangement can also improve their ability to perform their functions faster and/more more efficiently. See claims 4-9, 11-12, and 16-17 for example.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 3-6, 10, 13-18, 21-23, 28, 31-34, and 39-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2015/0066162 (“Hokeness”), cited in Applicants’ IDS, in view of U.S. Patent Application Publication No. 2012/0310381 (“Karaffa”) and further in view of Non-Patent Literature “Migration Manager for AD 8.14 – User Guide” (“the NPL”).
Regarding claim 1, HOKENESS teaches a configuration system for use in configuring field devices in a process plant (FIG. 2, teaching an asset management system in connection with a user’s workstation and a plurality of field devices (see also [0022]-[0024]), where the depicted framework allows a user to configure the field devices (in a plant, e.g. see [0017]) by way of the asset management system), comprising: 
a database that stores configuration information for a plurality of field devices in the plant (FIG. 2 element 210, and the content contained therein (see also [0023]-[0024] and [0031])), the configuration information including, for each of the plurality of field devices, a set of configurable field device parameters for each of the plurality of field devices (template or generic configuration, and the mappings that are part thereof, per [0017] and [0024]-[0025], are inclusive of the configuration information for the field devices, and the configuration information is specifically inclusive of parameters ([0023]: “A user configuration is a set of device parameters customized by a user to be used as a model for other device configurations.”)) and an indication of a set of field device components for each field device (FIG. 6 showing a screenshot where for a particular field device listed along the left-side tree UI, there is a nested listing of configurable components, e.g. I/O-D, I/O-SIS, I/O-HAR, I/O-Field, etc. (i.e., examples of instances of “indication …” as recited)); 
a configuration application (FIG. 2 element 200) that executes on a processor ([0034] onwards clarifying that the elements of FIG. 2 are hosted on a computer featuring processor elements) to access the database (FIG. 2 element 210) to obtain configuration information pertaining to a selected one of the plurality of field devices, the configuration information including, for a field device, a plurality of field device components associated with the field device and a set of field device parameters associated with the field device and to provide, to a user via a display device, for each field device parameter, a field device parameter name and an editable field device parameter value field … (the screenshots of FIGs. 4 and 6, e.g. displayable via a display element per FIG. 2 element 13 and/or the display mentioned in [0040], allowing a user to select a field device and configure it (e.g., see FIG. 4 showing window element 254 for a configuration screen for a particular field device, and also see FIG. 6 featuring a similar teaching but for a bulk transfer configuration), an where the screenshots feature edit/GUI controls that allow a user to select/enter parameter values for configuring a selected/targeted field device); 
wherein the configuration application enables the user to select one of the field device components via the user interface and creates a display that displays information identifying a plurality of field device parameters related to the selected one of the field device components to which the field device parameters are associated … (see the citations provided just above); and 
a bulk transfer application that executes on a processor to download the parameter values within the parameter value fields of each of the field device parameters having a bulk transfer status indication set for participation in the bulk transfer to the field device (the bulk transfer of configuration information, per the process element 214 of FIG. 2, the step 246 of FIG. 3, and the screenshot of FIG. 6 featuring a window element 274 that permits the user to provide the configuration information).

While Hokeness clearly teaches bulk transfer configuration of field devices via an asset management system, e.g. as discussed above, Hokeness does not teach a “bulk transfer status indication” as further recited per the limitation of “a configuration application … to provide, to a user via a display device, for each field device parameter, … a bulk transfer status indication” or the further related limitation “wherein the configuration application … enables the user to alter the field device parameter value in the field device parameter value field and to view the bulk transfer status indication of the edited field device parameter at the same time.”  Rather, the Examiner relies upon KARAFFA and the NPL to teach what Hokeness otherwise lacks:
KARAFFA is directed to a framework allowing a user to custom configure functions of a field device in a process control system, where a user selects a field bus component via a UI ([0029]) for configuring an aspect of the component per [0029] and [0035].  That is to say, Karaffa’s mechanism permits the selection of a device such that based on the selection of the device then the configurable parameters for the device are presented.  In other words, there is a clear teaching of device selection and device parameter presentation and selection and configuration via a unified UI mechanism.  Contrary to this, Hokeness appears to divvy up those steps across separate UI elements / windows.  It may be preferable to unify the collective configuration steps into one UI, as Karaffa teaches, such that the configuration of a device takes less UI navigation steps by the user.
The NPL is directed to a deployment/migration framework, e.g. as might be commonly used to remote configure/manage disparate devices, where a UI as shown on page 3 (e.g., the Migration Wizard window allowing selection of objects in a source domain) is taught that features a user’s capability to simultaneously select one or more objects (i.e., as a batch or a bulk grouping) to migrate such that they are migrated together.  That is to say, the NPL provides a clear teaching in a single UI where different configurable/deployment elements are provided in relation with a respective checkbox, e.g. in a list-type interface, and the user’s engagement with the different checkboxes in that UI facilitate the creation of a batch or a bulk migration for those selected by way of the checkboxes.  A list of selectable elements, like the one in the NPL, is an intuitive way to represent various items/elements for presentation and selection such that they might be selected together for processing, e.g. as a batch or bulk operation.
Hokeness, Karaffa, and the NPL teach user interface elements that permit an administrative user to remotely manage and/or configure target/destination devices.  Hence, the aforementioned references are analogous.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the UI aspects per Karaffa and NPL that provide intuitive multi-element selection aspects into the analogous framework of Hokeness, such that Hokeness’s bulk transfer process can be realized in a straight forward and intuitive manner per Karaffa and the NPL.

Regarding claim 3, Hokeness in view of Karaffa and further in view of the NPL teach the configuration system of claim 1, as discussed above.  The aforementioned references further teach wherein the configuration application enables the user to interact with the field device bulk transfer status indication for a particular field device parameter to change the bulk transfer status of the particular field device parameter (NPL’s Migration Window, per page 3 of the NPL, where the checkbox elements provide a way for the user to selectively change the migration status of a particular item, and a checkbox like this if incorporated into Hokeness and Karaffa would permit a user to selectively change the bulk-inclusivity for different configurable aspects of a field device per Hokeness in view of Karaffa).  The motivation for combining the references is discussed in relation to claim 1.

Regarding claim 4, Hokeness in view of Karaffa and further in view of the NPL teach the configuration system of claim 1, as discussed above.  The aforementioned references further teach
wherein the configuration application displays a first screen that includes indications of multiple ones of the field device components and enables a user to select one of the indications of the field device components and, in response to the selection of one of the indications of the field device components, displays a plurality of field device parameters related to the selected field device component (Karaffa as cited to per claim 1, teaching a user’s ability to select a field device, presumably from many such field devices that are available for configuration, and then parameters for its field devices when selected).  The motivation for combining the references is discussed in relation to claim 1.

Regarding claim 5, Hokeness in view of Karaffa and further in view of the NPL teach the configuration system of claim 4, as discussed above.  The aforementioned references further teach wherein the configuration application, in response to the selection of the one of the indications of the field device components, displays a set of field device parameters related to the selected field device component without displaying any field device parameters not related to the selected field device component (Karaffa as cited to per claim 1, teaching a user’s ability to select a field device, presumably from many such field devices that are available for configuration, and then parameters for its field devices when selected, and in the absence of any selection of a particular field device then it logically follows that parameters for unselected field devices would not be presented).  The motivation for combining the references is discussed in relation to claim 1.

Regarding claim 6, Hokeness in view of Karaffa and further in view of the NPL teach the configuration system of claim 1, as discussed above.  The aforementioned references further teach wherein the configuration application displays indications of multiple ones of the field device components and presents a different set of field device parameters to the user via the display in response to a selection of each of the different ones of the field device components (Karaffa as cited to per claim 1, teaching a user’s ability to select a field device, presumably from many such field devices that are available for configuration, and then parameters for its field devices when selected, and it follows that the parameters as presented are a function of the field device as selected just prior and hence the parameters will vary accordingly).  The motivation for combining the references is discussed in relation to claim 1.

Regarding claim 10, Hokeness in view of Karaffa and further in view of the NPL teach the configuration system of claim 1, as discussed above.  The aforementioned references further teach wherein the configuration application displays a selectable set of views to be used to display field device parameters for the field device and wherein the configuration application enables the user to switch between the views (Karaffa as cited to per claim 1, teaching a user’s ability to select a field device, presumably from many such field devices that are available for configuration, and then parameters for its field devices when selected, and it follows that the parameters as presented are a function of the field device as selected just prior and hence the view of parameters as presented will vary accordingly and constitute a different view that is functionally selectable based on the user’s selection of a corresponding field device).  The motivation for combining the references is discussed in relation to claim 1.

Regarding claim 13, Hokeness in view of Karaffa and further in view of the NPL teach the configuration system of claim 1, as discussed above.  The aforementioned references further teach wherein the field device components include physical components (Hokeness’s [0017] discussing field devices as operative in its configuration/management framework, and where it is clarified that some field devices are virtual and it is at least implied that others are not-virtual and therefore would be physical or actual).  The motivation for combining the references is discussed in relation to claim 1.

Regarding claim 14, Hokeness in view of Karaffa and further in view of the NPL teach the configuration system of claim 13, as discussed above.  The aforementioned references further teach wherein the physical field device components include sensors (Hokeness’s [0004] discussing field devices and clarifying that they “may be used to control, monitor, and maintain production processes within safe limits”, which is or is at least equivalent to a sensor as recited).  The motivation for combining the references is discussed in relation to claim 1.

Regarding claim 15, Hokeness in view of Karaffa and further in view of the NPL teach the configuration system of claim 1, as discussed above.  The aforementioned references further teach wherein the field device components include logical components (Hokeness [0003]: “field devices that include processing circuitry and communicate digitally on a process communication loop or segment … intelligent field devices are able to provide additional information and control functions”; and [0004]: “… intelligent field devices may be used to control, monitor, and maintain production processes …”).  The motivation for combining the references is discussed in relation to claim 1.

Regarding claim 16, Hokeness in view of Karaffa and further in view of the NPL teach the configuration system of claim 15, as discussed above.  The aforementioned references further teach wherein the logical field device components include one or more of display components, diagnostic components (Hokeness [0004]: “Field devices can also provide valuable diagnostic information about their own health as well as the process health”), function block components (Hokeness [0003]: “field devices that include processing circuitry and communicate digitally on a process communication loop or segment … intelligent field devices are able to provide additional information and control functions”; and [0004]: “… intelligent field devices may be used to control, monitor, and maintain production processes …”), and output components.  The motivation for combining the references is discussed in relation to claim 1.

Regarding claim 17, Hokeness in view of Karaffa and further in view of the NPL teach the configuration system of claim 1, as discussed above.  The aforementioned references further teach wherein the field device components include both physical and logical components (Hokeness [0017]: “Embodiments of the present invention generally provide a template or generic configuration that defines configuration information for a plurality of intelligent field devices of the same type and provides a method to apply the template to one or more connected and commissioned intelligent field devices or to a virtual device (i.e., a place holder established during a process plant project).”, where the italicized portion details the inclusivity of both physical and non-physical devices).  The motivation for combining the references is discussed in relation to claim 1.

Regarding claim 18, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.

Regarding claim 21, the claim includes the same or similar limitations as claim 14 discussed above, and is therefore rejected under the same rationale.

Regarding claim 22, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.

Regarding claim 23, the claim includes the same or similar limitations as claim 10 discussed above, and is therefore rejected under the same rationale.

Regarding claim 32, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.

Regarding claim 33, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.

Regarding claim 34, the claim includes the same or similar limitations as claim 6 discussed above, and is therefore rejected under the same rationale.

Regarding claim 39, the claim includes the same or similar limitations as claim 10 discussed above, and is therefore rejected under the same rationale.

Regarding claim 40, the claim includes the same or similar limitations as claim 13 discussed above, and is therefore rejected under the same rationale.

Regarding claim 41, the claim includes the same or similar limitations as claim 15 discussed above, and is therefore rejected under the same rationale.


8.	Claims 2, 19-20, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hokeness in view of Karaffa and the NPL and further in view of WO 2010134723 A2 (“Lim”).
Regarding claim 2, Hokeness in view of Karaffa and the NPL teach the configuration system of claim 1, as discussed above.  The aforementioned references teach the feasibility of wherein the configuration application … sets the bulk transfer status indication of a particular field device parameter to indicate that the particular field device parameter is set for a bulk transfer operation … (Hokeness’s FIG. 6, as discussed above in relation to claim 1, as modified per the NPL’s capability to allow many such migrations to be collectively selected).  The references do not teach the additional limitations such that the setting of the bulk transfer status indication is performed automatically … when the user changes the field device parameter value in the field device parameter value field of the particular field device parameter.  Rather, the Examiner relies upon LIM to teach what Hokeness, Karaffa, and the NPL may otherwise lack, see e.g. LIM’s page 4 second-to-last paragraph teaching that “The synchronization process may be set manually be the user, but may be automatically synchronized when there is a change by detecting a change in parameters …”
Like the references discussed in relation to claim 1, Lim contemplates remote management and configuration of a device, e.g. via some control or UI aspect.  Hence, the mentioned prior art are analogous.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, would find it obvious to incorporate Lim’s teaching into the combined framework of Hokeness, Karaffa, and the NPL such that it reduces a user’s additional input for each of the many changes/edits that a user might make and therefore more reliably ensure that the change is set up for deployment to then have effect at the destination/target device. 

Regarding claim 19, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.

Regarding claim 20, Hokeness in view of Karaffa and the NPL and further in view of Lim teach the configuration system of claim 2, as discussed above.  The aforementioned references teach the additional limitations wherein the configuration application enables the user to interact with the field device bulk transfer status indication for a particular field device parameter to change the bulk transfer status of the particular field device parameter (NPL’s Migration Window, per page 3 of the NPL, where the checkbox elements provide a way for the user to selectively change the migration status of a particular item, and a checkbox like this if incorporated into Hokeness and Karaffa would permit a user to selectively change the bulk-inclusivity for different configurable aspects of a field device per Hokeness in view of Karaffa).  The motivation for combining the references is discussed in relation to claims 1 or 2.

Regarding claim 30, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.


Allowable Subject Matter
9.	Claims 7-9, 11-12, 24-27, 29, and 35-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 8248958 (Tulasi)
US 2020/0034443 (Kentley)
US 2006/0087402 (Manning)
US 2009/0082894 (Pettus)
US 2003/0097426 (Parry)
US 2018/0262497 (Raje)
US 2016/0078163 (Koshimaki)
US 2014/0313543 (Morikawa)
US 2018/0109955 (Nixon)
US 2008/0288321 (Dillon)
US 2012/0235479 (Seiler)
US 2009/0292995 (Anne)
US 2011/0238190 (Okamoto)
US 2017/0153880 (Chen)
US 2002/0087308 (Ozawa)
US 10025471 (Teicher)
JP 2004198520 A
WO 2009006853 A1
JP 2005136470 A
CA 3034647 A1
CN 101739007 A
CN 103200021 B
CN 104977874 B
CN 105453655 A
CN 107132809 A
CN 108121548 A
JP 3800153 B2
JP 2004078392 A
JP 2005018134 A
JP 2007213233 A
JP 2014179050 A
Non-Patent Literature “Streamline Device Commissioning with Emerson AMS v13”
Non-Patent Literature “Device Control” (Cumulocity IoT Guides)
Non-Patent Literature “Device Integration using MQTT” (Cumulocity IoT Guides)
Non-Patent Literature “AMS Device Manager Overview and Update”

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174